               Case 8:21-cv-00609-TPB-SPF Document 3 Filed 03/16/21 Page 1 of 1 PageID 29
 JS 44 (Rev I0n0)                                                                AMENDED CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neuher replace nor supplement the filing and service ofplcadmgs or other papers as required by law, except as
 provided hy local rules ofcoun. This form, approved hy the Judicial Conference of the United States in September 1974, is required for the use of the Clerk ofCoun for the
 purpose of initiating the civil docket sheet. (SliA /NSIRUC710NS ON NF.>.T !'AGE OJ.- THIS FORM)
 I. (a) PLAINTIFFS                                                                                                      DEFE DANTS
            BRIGADE HOLDINGS, INC.                                                                                      AEGIS BUSINESS CREDIT, LLC

     (b)    County of Residence of First Listed Plaintiff DELAWARE                                                     County ofRcsidencc of First Listed D efendant HILLSBOROUGH
                              (liXC/:'l'f'IN ll.S l'UIINJU:1:('AS/iS)                                                                        (IN IIS. f'I.AIN/1FF CASl:S ONLY)
                                                                                                                       \/OT[: l:S LAND CO:SDEMNATION CASES. USE TIIE LOCATION OF
                                                                                                                               TIIE T RACT OF LAl\O INVOLVEO

     (C) Attorneys (/:,,,,, Nome. Addref.'i, om/ Telt!p/Jo111t Numher)                                                  Attorneys (l{Knu•l'II)

            BRUNDAGE LAW, P.A.
            100 Main St. Suite 204
 II. BASIS OF JURISDICTION (!'lace 011 ·r,,. One Bo.r OnlyJ                                            Ill. CITIZENSHIP OF PRINCIPAL PARTIES(P/aceon ",\"'111011"/loxforl'la,nt,JJ
                                                                                                              (/•Or D"'�rw{, ( 'aH!l' Only) a11d One Ho:rfor Defcm/a,u)
0 1 U.S. Goven1mcnt                       OJ      Fcdcrnl Question                                                                              l'Tt'     DEF                                               l'TF       DEF
      Plai111iff                                    (U.S. Gon!rltmtllf N01 a Pony)                           Citizen or·nus S1111c             OI        [Rl I     lncorporntcd or Principal Place          O      4   04
                                                                                                                                                                     of Business In This Stare

02 U.S. Govemment
      Defendant
                                          [E)4    Oi\'crsity
                                                     (lnd1ca1.: Cm:cmlup of l'ur11�., m llem Ill)
                                                                                                             Citizen of A1101hcr S10:rc        [El 2     □     2   Incorporated and Pri11cipal Pince
                                                                                                                                                                     of Business In Another State
                                                                                                                                                                                                            □          Os
                                                                                                             Citizen or Subject of a
                                                                                                               Fon.:i�n Count!)
                                                                                                                                               03        □     3 Foreign Notion                             □      6   06

 IV. NATURE OF SUIT (l'lac,an "X" mOnelloxOnM                                                                                                        Click here for: ,,11ur� nl ",1111 ( <Ilk lk,cri 11,111s.
          CONTRACT                                                       TORTS
  I 10Insurance                              Pt;RSONALINJURY                           PERSONALI 'JURY                                                   -122 Appeal 28 USC 158                    375 False Claims Act
  120Marine                                 310Ai rplane                  O           365 Personal Injury -                                              423 Wi1hd.rnwnl                           376 Qui Tom (31 USC
� 130 Miller Acl                            .115 Ai'1)1ane Prod11c1                        Prod1ic1 I ,abilirv.                                               28L SC 157                                :1729(a))
  140 Ncgo1mble lnstnuncnt                         Liab,ht}               0           367 Heahh Care/                                                                                              400Siate Reapport1onme111
  150 Recovery ofOve.,,aymen1               320 llssoull. Libel &                         Phan11aec111icul                                        t:�J:J3�IT�;:l�E:ZJ:;JI�1:E[:::�tj               410 A,11i1rus1

8
                                                                                                                                                    .,                                             430 Bunks and Banking
      & Enforcement of Judgmcnl                    Slondcr                                l'cr.;onol Injury
  151 Medicare Act                          330Federal Employers'                         Produc1 Liabilil)                                                                                        450Commerce
  152 RecO\ery of Dcfauhed                         Liauilll)                     0 368 Asbestos Personal                                                 835 Patent - Abbrcvia1ed                  460Dcponotion
       Student Loans                        340Marine                                      Injury Produc1                                                     New Drug Application                 470 Rackc1ecr Influenced and
       ( Excludes Veterans)                 345 Marine Product                             Liability                                                     840Trademark                                  Corrupt Organizations
0 153 Re<:overy of Ovc.,,aymen1
      ofVc1cran·s Benefits
0 160S1ockholder Suits
                   s
                                                   Liauihl)
                                            350 Mot0r Vehicle
                                            355 Mo1or Vehicle
                                                                          8        PER ONAL PROPERTY
                                                                                     3 70Other Fraud
                                                                                      371 Tnuh in Lending                 Ac1
                                                                                                                                                         880Defend Tmde �ecre«
                                                                                                                                                              Ac1 of201 6
                                                                                                                                                                                                   480 Con.sumer Credi1

                                                                                                                                                                                                   485
                                                                                                                                                                                                        (15 USC 1681 or 1692)
                                                                                                                                                                                                                        um r
                                                                                                                                                                                                                          e
  190 Other Contract                              Produc1 Liability       O           380 Other Personal             720 Labor/\'1anagement          1--"so=c"',..,.A.,.L"'s"'Ec"' =u"R""1T=v---tr     ���:::: ���,s
� 195 Contract Produc1 Lrnbihty             360 Other P rsonal                            Property Damage                 Reln1ions                      861 IIIA(l 39511)                         490Caule/Sat TV
  196 Franchise                                                e                                                     740 Ra,h,ay Labor ,\cl              862 Block Lung (923)                      850Securi1ies/Co1111nodi1iesl
                                                  lnjul)                         0 38S Property Damage
                                            362 Personal ln,1ury •                       Produc1 Li11biliiy         751 F111nily and Medical             863 DIWC/DIWW (405(g))                         Exchunge
                                                  �lcdieal Mnlpmeliec                                                     Len,e Act                      864 SSID Title XVI                        890 Other S1n1u1ory Actions
l-,__R _E_AL   _ ,..P_R_O_P E
                            _ _R_T_Y___..-..,c,..1,..v_1L_Rl.,.G_HT_ __-_P _R_1s_-o_N_'_E_R_ P_E_'I_T _r_1o_N_'S__ 790O1her Labor Li1iga1,on             865 RSI (405(g)J                          891 Agnculrural Acts
    210Land Condemnation                    4-10Other C1v1I R,ghls                    Habeas Corpus:                 791 C111ploycc Rc11re111ent                                                   893 Environmental Matters
    220Foreclosure                          441 Vo1ing                                463 Alien De,ainee                 Income Secunly Ac1       t:�i]����i�j��[][�I�==��J                        895 Freedom of lnfonnation
    230 Rent Lease & Ejectment              4-12 Employmenl                           510Mo1ions to Vacate                                                                                              Act
    240Tons 10 Land                         4-13 Housing/                                 Sentence                                                                                                 896 Arbitration
    245 Tort Product Liability                    Accommoda11ons                      530 General                                                                                                  899 Adminisrrativc Procedure
    290All O1her Real Property              445 Amer w/D1sab1lt11es -                 535 Death l'enahy                                                                                                Act/Rev1e,, or Appeal of
                                                  Employmen1                         Other:                                                                                                            Agency Dcc1s1on
                                            4-16 Amer. w/D1sab1l11,cs -              540 �landamus & Other                                                                                         950C'onsu1uuonnhty of
                                                  Other                               550 Civil Rigl11s                                                                                                State S1a1utes
                                            448 Educa1ion                             555 Prison Condition
                                                                                      560Ch ii Deuuuee -
                                                                                         Condi1ions of
                                                                                         Confinement
 V. ORIGIN (l'lnrefl11 "X"111(}11eHm011/y)
[El I Original                D2 Removed from                      03
                                                                               Remanded from         D          4 Reinstated or D        5 Transferred from 0 6 Mul11d1str1c1                      D         8 Multidistrict
       Proceeding                    State Court                               Appellate Court                    Reopened                  Another District                        L1t1ga1ton -                Litigation•
                                                                                                                                            (specif>j                               Transter                    Direct File
                                              Cilc the U S Civil Stalule under which you are liling (l)o 1101 citcj11rfrr/ic1io1111/ .flt11111e.,· 1111/e.o· ,Jfrersil)'/
                                                             sec ion
 Vl. CAUSE OF ACTION ,... a                     _ u   _ s_ c_ _ t_ _ _1_33_2(-'-""""''------------- --------------------­
                                              2                               a )( 1)

                                              Bricfdescription ofcause:
                                              Breach of loan agreement, conversion and tortious intereference
VII. REQUESTED I    0 CHECK IF THIS IS A CLAS                                              ACTI01               DEMANDS                                        CHECK YES only ifdemanded m complamt.
     COMPLAINT:        UND ER RULE 23. F.R.Cv.P.                                                                 1,500,000.00                                  JURY DEMA 0:                   □ Yes         [E)No
             C
VIII. RELATED ASE(S)
      IF ANY         (Sct!llh'ln,('/1011,'):
                                             JUDGF.                                        _______________ DOCK F.T NUMBER ___________
DATE
    March 16. 2021
t'OR OFFICEUSE ONLY
    RECEIPT#                        AMOUNT                                        APPLYING IFP                                         JUDGE                                �IAG. JUDGE
